404 So.2d 1137 (1981)
Sonia KORDAK, Formerly Sonia L. Williams, Appellant,
v.
Ronald L. WILLIAMS, Appellee.
No. 80-2217.
District Court of Appeal of Florida, Fourth District.
October 21, 1981.
Gerald R. Hart, Jacksonville, for appellant.
G. Russell Petersen of Petersen & Pegg, Vero Beach, for appellee.
BERANEK, Judge.
The wife appeals an order denying her motion for contempt and modifying a prior final judgment of dissolution. We reverse in part because there was no basis in the pleadings for the modification.
The parties were divorced in 1970 by a judgment which incorporated a child custody and property settlement agreement. In late 1980, husband filed a motion to hold wife in contempt for her alleged non-compliance with the judgment's child visitation provisions. In response, wife filed a counter motion for contempt asserting husband's failure to comply with the child support provisions of the judgment. No other *1138 substantive pleadings were filed, and both contempt motions were heard on November 24, 1980. The resulting court order made no ruling on husband's motion for contempt and denied the wife's motion and her request for attorneys' fees and arrearages. We affirm these limited rulings on contempt and the refusal to enforce the wife's claim for arrearages. In addition, the order in question proceeded to modify the final judgment by striking a particular paragraph regarding child support and by accepting an oral modification of the final judgment which the parties were found to have previously entered into. The court found the oral modification to be legally binding and ordered the parties to comply with it in the future.
A mere motion for contempt does not form the basis for modification of a final judgment. See Sardinas v. Sardinas, 401 So.2d 909 (Fla. 4th DCA, 1981), and the numerous cases cited therein.
The order below is thus affirmed as to the rulings on contempt, arrearages, and attorneys' fees, and reversed and vacated as to all other rulings.
AFFIRMED IN PART; REVERSED IN PART.
ANSTEAD, J., and OWEN, WILLIAM C., Jr., Retired, Associate Judge, concur.